Citation Nr: 1809554	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-10 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Harris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2009 to June 2010.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record reveals the matter is not ready for appellate disposition.

In June 2012, the Veteran was afforded a VA examination to determine the etiology of sleep apnea.  The examiner noted restlessness as a symptom of sleep apnea, but opined against a relationship between the Veteran's sleep apnea and his period of service.  He noted by way of rationale that the sleep apnea was diagnosed 21 months post service, and in the medical history reported that there were no reports of apneic symptoms.  However, in post service VA treatment records the Veteran's wife reported on several occasions that she witnessed the Veteran having apneic spells and restlessness.  More specifically, in these records, there is a note dated August 2011 which shows that the Veteran's wife reported that he has apneic spells as well as extreme restlessness.  It appears the VA examiner did not consider the wife's reports and therefore the opinion is based on an inaccurate factual premise and as such, is inadequate.  

Further, regarding the wife's August 2011 note contained in May 2012 VA treatment records, after thorough review of the record, the Board finds that there are no medical treatment records showing the original source document of this note, which appears to be repeated in August 2012 VA treatment records.  This August 2011 record suggests that there may be other treatment records relevant to the determination of the Veteran's sleep apnea issue which have not been added to the claim file.  Since the Board cannot be certain that the record is complete, further development is required to obtain any outstanding treatment records.  

Additionally, in the Notice of Disagreement (NOD) dated October 2012, the Veteran provided a statement that there are several consistent complaints of restlessness since his discharge from service contained in medical treatment records from VA Outpatient Clinic (OPC) in Mt. Vernon, Missouri.  The Veteran underwent a sleep study diagnosing him with sleep apnea in March 2012 at the Mt. Vernon VAOPC and this is the only medical treatment record from this facility present in the claim file.  

Finally, the Veteran indicated that the he is undergoing ongoing treatment for sleep apnea.  However, a thorough review of the file indicated that no ongoing VA treatment records had been associated with the Veteran's file since August 2012.

In light of the Veteran's contentions and given the above, the missing VA treatment records must be obtained. 38 C.F.R. § 3.159 (2017).  The Board will remand to obtain these records.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and afford him the opportunity to identify specific dates of treatment for complaints of fatigue and disturbed sleep; and provide appropriate releases for, any private care providers who may possess new or additional evidence pertinent to the issue on appeal.  For any identified treatment for which he provides an appropriate release, the identified records must be obtained.  Any new or additional evidence received should be associated with the claims file.  If any requested records cannot be obtained, the Veteran should be notified.

2. Obtain any outstanding records pertaining to any relevant VA treatment records not already associated with the file.  Specifically, efforts should be made to obtain and associate with the file any treatment records related to the August 2011 wife's report of apneic symptoms and restlessness; any treatment records from the Mt. Vernon VAOPC; and any treatment records dated from August 2014 to present.  All attempts to fulfill this development must be documented in the claim file.  If the search for any such records yields negative results, that fact should be clearly noted and the Veteran must be informed in writing.  All information, which is not duplicative of evidence already received, should be associated with the electronic record.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.

3. After completion of the development in (1) and (2) above, schedule the Veteran for an appropriate VA examination, with a new examiner, to determine the nature and etiology of his claimed sleep apnea.  The claim file must be made available to the examiner(s) for their review and the report must indicate that the record was reviewed.  All necessary tests and studies should be completed.

Review of the entire claim file is requested.  Specific attention is invited to the May 2012 and the August 2012 VA treatment records which reference an August 2011 medical note about the Veteran's wife's report of his apneic symptoms; and the Veteran's consistent lay statements since service that he experienced restless and disturbed sleep contained in his service treatment records and in VA treatment records.

If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all matters that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




